IN THE SUPREME COURT OF THE STATE OF NEVADA


                  MARIA EVA AQUINO,                                     No. 69985
                  Appellant,
                  vs.
                  CLARK COUNTY, A POLITICAL
                  SUBDIVISION OF THE STATE OF                                  FILED
                  NEVADA,
                  Respondent.
                                                                               APR 1 9 2016
                                                                              TRACE K. LINDEMAN
                                                                           CLERK () 9FREME COURT
                                                                          BY
                                                                                      CLERI
                                                                                    C--
                                                                               DEPUTY


                                       ORDER DISMISSING APPEAL

                              This appeal was docketed in this court on March 16, 2016,
                  without payment of the requisite filing fee. On that same day a notice was
                  issued directing appellant to pay the filing fee within ten days. The notice
                  further advised that failure to pay the filing fee within ten days would
                  result in the dismissal of this appeal. To date, appellant has not paid the
                  filing fee or otherwise responded to this court's notice. Accordingly, cause
                  appearing, this appeal is dismissed.
                              It is so ORDERED.

                                                             CLERK OF THE SUPREME COURT
                                                             TRACE K. LINDEMAN

                                                             BY: Willi    V 4tini4EIA

                  cc: Hon. Kathleen E. Delaney, District Judge
                       Gazda & Tadayon
                       Clark County District Attorney/Civil Division
                       Eighth District Court Clerk

 SUPREME COURT
      OF
    NEVADA


CLERK'S ORDER

            ce,
 101-1947
                                                                                     16 -122G,2-